Title: From George Washington to James Caldwell, 10 January 1780
From: Washington, George
To: Caldwell, James


          
            Sir
            Hd Qrs Morristown 10th Jany 1780.
          
          I have been favored with your letter of this days date—I am much obliged to you for your exertion in our present difficulty

and the supply of grain they have procured. Col. Ogden is directed to retain the grain in the County for the use of the detatchment. I am with great regard your obt serv.
          
            Go: W.
          
        